                 Case
                 Case 3:16-cr-00001
                      3:19-cv-00120 Document
                                     Document74
                                              1 Filed
                                                Filed on
                                                      on 03/20/19
                                                         03/20/19 in
                                                                   in TXSD
                                                                      TXSD Page
                                                                           Page 11 of
                                                                                   of 13
                                                                                      13
AO 243 (Rev. 01/15)                                                                                                       Page 1


                                 Motion to Vacate, Set Aside, or Correct a Sentence
                                          By a Person in Federal Custody

                                             (Motion Under 28 U.S.C. § 2255)

                                                         Instructions

1.      To use this form, you must be a person who is serving a sentence under a judgment against you in a federal court.
        You are asking for relief from the conviction or the sentence. This form is your motion for relief.
2.      You must file the form in the United States district court that entered the judgment that you are challenging. If
        you want to challenge a federal judgment that imposed a sentence to be served in the future, you should file the
        motion in the federal court that entered that judgment.
3.      Make sure the form is typed or neatly written.
4.      You must tell the truth and sign the form. If you make a false statement of a material fact, you may be prosecuted
        for perjury.
5.      Answer all the questions. You do not need to cite law. You may submit additional pages if necessary. If you do
        not fill out the form properly, you will be asked to submit additional or correct information. If you want to submit
        a brief or arguments, you must submit them in a separate memorandum.
6.      If you cannot pay for the costs of this motion (such as costs for an attorney or transcripts), you may ask to proceed
        in forma pauperis (as a poor person). To do that, you must fill out the last page of this form. Also, you must
        submit a certificate signed by an officer at the institution where you are confined showing the amount of money
        that the institution is holding for you.
7.      In this motion, you may challenge the judgment entered by only one court. If you want to challenge a judgment
        entered by a different judge or division (either in the same district or in a different district), you must file a
        separate motion.
8.      When you have completed the form, send the original and         2   copies to the Clerk of the United States District
        Court at this address:
                                      Clerk, Clerk,
                                             U. S. District CourtDistrict
                                                    United States  for the Court
                                                                           Southern
                                                                                 for District of Texas
                                                        601 Address
                                                             Rosenberg. Room 411
                                                          Galveston,
                                                      City,           Texas 77550
                                                            State Zip Code
        If you want a file-stamped copy of the petition, you must enclose an additional copy of the petition and ask the
        court to file-stamp it and return it to you.
9.      CAUTION: You must include in this motion all the grounds for relief from the conviction or sentence that
        you challenge. And you must state the facts that support each ground. If you fail to set forth all the
        grounds in this motion, you may be barred from presenting additional grounds at a later date.
10.     CAPITAL CASES: If you are under a sentence of death, you are entitled to the assistance of counsel and
        should request the appointment of counsel.
                 Case
                 Case 3:16-cr-00001
                      3:19-cv-00120 Document
                                     Document74
                                              1 Filed
                                                Filed on
                                                      on 03/20/19
                                                         03/20/19 in
                                                                   in TXSD
                                                                      TXSD Page
                                                                           Page 22 of
                                                                                   of 13
                                                                                      13
AO 243 (Rev. 01/15)                                                                                                               Page 2

                       MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT
                                         SENTENCE BY A PERSON IN FEDERAL CUSTODY

United States District Court                                   District     TEXAS (SOUTHERN AT GALVESTON)
Name (under which you were convicted):                                                                 Docket or Case No.:
   BEJAMIN DOUGLAS GUIDRY                                                                               3:16-cr-001-1
Place of Confinement:                                                               Prisoner No.:
  U.S.P. Tucson, P.O. Box 24550, Tucson, AZ 85734                                     02800-479
UNITED STATES OF AMERICA                                                         Movant (include name under which convicted)
                                                          V.      BENJAMIN DOUGLAS GUIDRY


                                                             MOTION

    1.    (a) Name and location of court which entered the judgment of conviction you are challenging:
           USDC U. S. District Court for the Southern District of Texas at Galveston, 601 Rosenberg. Room 411
           Galveston, Texas 77550



          (b) Criminal docket or case number (if you know):         3:16-cr-001-1

    2.    (a) Date of the judgment of conviction (if you know): 6/21/2017
          (b) Date of sentencing: 6/14/2017

    3.    Length of sentence: 600 Months'; SRT LIFE (Counts 1s - 2s); 3 yrs SRT (Count 3s); $201,454 Restitution

    4.    Nature of crime (all counts):
           18 U.S.C. §2251(a) & (c) ~ Sexual Exploitation of Children (Counts 1s-2s); 18 U.S.C. §287 ~ Presenting a
           Fraudulent Claim Against the United States (Tax Return) (Count 3s)




    5.    (a) What was your plea? (Check one)
               (1) Not guilty G                        (2) Guilty      G                  (3) Nolo contendere (no contest)        G

          (b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or
          what did you plead guilty to and what did you plead not guilty to?




    6.    If you went to trial, what kind of trial did you have? (Check one)                    Jury G             Judge only G

    7.    Did you testify at a pretrial hearing, trial, or post-trial hearing?          Yes G                      No G

    8.    Did you appeal from the judgment of conviction?                 Yes G                   No G
                 Case
                 Case 3:16-cr-00001
                      3:19-cv-00120 Document
                                     Document74
                                              1 Filed
                                                Filed on
                                                      on 03/20/19
                                                         03/20/19 in
                                                                   in TXSD
                                                                      TXSD Page
                                                                           Page 33 of
                                                                                   of 13
                                                                                      13
AO 243 (Rev. 01/15)                                                                                                      Page 3


    9.    If you did appeal, answer the following:
          (a) Name of court: U.S.Court of Appeals for the Fifth Circuit
          (b) Docket or case number (if you know): 17-40705
          (c) Result: Dismissed W/O Predjudice
          (d) Date of result (if you know): 12/22/2017
          (e) Citation to the case (if you know):
          (f) Grounds raised:
           (I). Whether experienced counsel was ineffective in advising Guidry to plead guilty and waive every avenue of
           review and post-conviction relief, and whether the district court’s application of USSG §4B1.5(b)(1)
           was procedurally unreasonable? (2). Whether the sentence is substantively unreasonable because it is greater
           than necessary to effect the goals of 18 U.S.C. § 3553(a)?




          (g) Did you file a petition for certiorari in the United States Supreme Court?     Yes    G           No G
                If “Yes,” answer the following:
                (1) Docket or case number (if you know):
                (2) Result:


                (3) Date of result (if you know):
                (4) Citation to the case (if you know):
                (5) Grounds raised:




   10.    Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications,
          concerning this judgment of conviction in any court?
           Yes G         No G

   11.    If your answer to Question 10 was “Yes,” give the following information:
          (a) (1) Name of court:
                (2) Docket or case number (if you know):
                (3) Date of filing (if you know):

              (4) Nature of the proceeding:
              (5) Grounds raised:
                 Case
                 Case 3:16-cr-00001
                      3:19-cv-00120 Document
                                     Document74
                                              1 Filed
                                                Filed on
                                                      on 03/20/19
                                                         03/20/19 in
                                                                   in TXSD
                                                                      TXSD Page
                                                                           Page 44 of
                                                                                   of 13
                                                                                      13
AO 243 (Rev. 01/15)                                                                                                     Page 4


               N/A




              (6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                      Yes G          No G
              (7) Result:
              (8) Date of result (if you know):
         (b) If you filed any second motion, petition, or application, give the same information:
              (1) Name of court:
              (2) Docket of case number (if you know):
              (3) Date of filing (if you know):
              (4) Nature of the proceeding:
              (5) Grounds raised:
              N/A




              (6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                      Yes G          No G
              (7) Result:
              (8) Date of result (if you know):
         (c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition,
         or application?
              (1) First petition:         Yes G          No G
              (2) Second petition:        Yes G          No G
         (d) If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not:




 12.     For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
         laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
         supporting each ground.
                 Case
                 Case 3:16-cr-00001
                      3:19-cv-00120 Document
                                     Document74
                                              1 Filed
                                                Filed on
                                                      on 03/20/19
                                                         03/20/19 in
                                                                   in TXSD
                                                                      TXSD Page
                                                                           Page 55 of
                                                                                   of 13
                                                                                      13
AO 243 (Rev. 01/15)                                                                                                    Page 5

GROUND ONE: Counsel Was Ineffective for Coercing an Unknowing and Involuntary Plea and Permitting Detrimental
                      Waiver Provision to be Included That Would Effectively Forfeit Much of Guidry’s’PC Relief Avenues.

         (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
         Facts set forth in contemporaneously submitted Memorandum Brief in Support of Motion to Vacate, Set Aside, or
         Correct Sentence at pp. 6-15.




         (b) Direct Appeal of Ground One:
              (1) If you appealed from the judgment of conviction, did you raise this issue?
                      Yes G           No G
              (2) If you did not raise this issue in your direct appeal, explain why:
              Claims of ineffective assistance of counsel may be initially presented in a Section 2255 proceeding. Massaro
              v. United States, 538 U.S. 500 (2003).

         (c) Post-Conviction Proceedings:
              (1) Did you raise this issue in any post-conviction motion, petition, or application?
                      Yes G           No G
              (2) If you answer to Question (c)(1) is “Yes,” state:
              Type of motion or petition:
              Name and location of the court where the motion or petition was filed:


              Docket or case number (if you know):
              Date of the court’s decision:
              Result (attach a copy of the court’s opinion or order, if available):



              (3) Did you receive a hearing on your motion, petition, or application?
                      Yes             No
              (4) Did you appeal from the denial of your motion, petition, or application?
                      Yes G           No G
              (5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
                      Yes G           No G
                 Case
                 Case 3:16-cr-00001
                      3:19-cv-00120 Document
                                     Document74
                                              1 Filed
                                                Filed on
                                                      on 03/20/19
                                                         03/20/19 in
                                                                   in TXSD
                                                                      TXSD Page
                                                                           Page 66 of
                                                                                   of 13
                                                                                      13
AO 243 (Rev. 01/15)                                                                                                         Page 6

              (6) If your answer to Question (c)(4) is “Yes,” state:
              Name and location of the court where the appeal was filed:


              Docket or case number (if you know):
              Date of the court’s decision:
              Result (attach a copy of the court’s opinion or order, if available):



              (7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
              issue:




GROUND TWO: Guidry Asserts an Eighth Amendment Challenge to USSG §2G2.1


         (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
         Facts set forth in contemporaneously submitted Memorandum Brief in Support of Motion to Vacate, Set Aside, or
         Correct Sentence at pp. 15-19.




         (b) Direct Appeal of Ground Two:
              (1) If you appealed from the judgment of conviction, did you raise this issue?
                       Yes G          No G




              (2) If you did not raise this issue in your direct appeal, explain why:
              Constitutional challenges such as the instant claim are best suited for collateral attack via the provisions of
              28 U.S.C. §2255.

         (c) Post-Conviction Proceedings:
              (1) Did you raise this issue in any post-conviction motion, petition, or application?
                       Yes G          No G
                 Case
                 Case 3:16-cr-00001
                      3:19-cv-00120 Document
                                     Document74
                                              1 Filed
                                                Filed on
                                                      on 03/20/19
                                                         03/20/19 in
                                                                   in TXSD
                                                                      TXSD Page
                                                                           Page 77 of
                                                                                   of 13
                                                                                      13
AO 243 (Rev. 01/15)                                                                                                     Page 7

              (2) If you answer to Question (c)(1) is “Yes,” state:
              Type of motion or petition:
              Name and location of the court where the motion or petition was filed:


              Docket or case number (if you know):
              Date of the court’s decision:
              Result (attach a copy of the court’s opinion or order, if available):



              (3) Did you receive a hearing on your motion, petition, or application?
                       Yes G          No G
              (4) Did you appeal from the denial of your motion, petition, or application?
                       Yes G          No G
              (5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
                       Yes G          No G
              (6) If your answer to Question (c)(4) is “Yes,” state:
              Name and location of the court where the appeal was filed:


              Docket or case number (if you know):
              Date of the court’s decision:
              Result (attach a copy of the court’s opinion or order, if available):



              (7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
              issue:




GROUND THREE: There are three ancillary ineffective assistance of Counsel claims preserved for AEDPA purposes,
                          should the Court agree with Mr. Guidry's First Ground for Relief. (See, Memo at pp. 22-30).

         (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
                 Case
                 Case 3:16-cr-00001
                      3:19-cv-00120 Document
                                     Document74
                                              1 Filed
                                                Filed on
                                                      on 03/20/19
                                                         03/20/19 in
                                                                   in TXSD
                                                                      TXSD Page
                                                                           Page 88 of
                                                                                   of 13
                                                                                      13
AO 243 (Rev. 01/15)                                                                                    Page 8




         (b) Direct Appeal of Ground Three:
              (1) If you appealed from the judgment of conviction, did you raise this issue?
                      Yes G           No G
              (2) If you did not raise this issue in your direct appeal, explain why:



         (c) Post-Conviction Proceedings:
              (1) Did you raise this issue in any post-conviction motion, petition, or application?
                      Yes G           No G
              (2) If you answer to Question (c)(1) is “Yes,” state:
              Type of motion or petition:
              Name and location of the court where the motion or petition was filed:


              Docket or case number (if you know):
              Date of the court’s decision:
              Result (attach a copy of the court’s opinion or order, if available):



              (3) Did you receive a hearing on your motion, petition, or application?
                      Yes G           No G
              (4) Did you appeal from the denial of your motion, petition, or application?
                      Yes G           No G
              (5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
                      Yes G           No G


              (6) If your answer to Question (c)(4) is “Yes,” state:
              Name and location of the court where the appeal was filed:


              Docket or case number (if you know):
              Date of the court’s decision:
              Result (attach a copy of the court’s opinion or order, if available):
                  Case
                  Case 3:16-cr-00001
                       3:19-cv-00120 Document
                                      Document74
                                               1 Filed
                                                 Filed on
                                                       on 03/20/19
                                                          03/20/19 in
                                                                    in TXSD
                                                                       TXSD Page
                                                                            Page 99 of
                                                                                    of 13
                                                                                       13
AO 243 (Rev. 01/15)                                                                                                    Page 9

              (7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
              issue:
              Claims of ineffective assistance of counsel may be initially presented in a Section 2255 proceeding. Massaro
              v. United States, 538 U.S. 500 (2003).




GROUND FOUR: N/A


         (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




         (b) Direct Appeal of Ground Four:
              (1) If you appealed from the judgment of conviction, did you raise this issue?
                       Yes G          No G
              (2) If you did not raise this issue in your direct appeal, explain why:
             ).


         (c) Post-Conviction Proceedings:
              (1) Did you raise this issue in any post-conviction motion, petition, or application?
                       Yes G          No G


              (2) If you answer to Question (c)(1) is “Yes,” state:
              Type of motion or petition:
              Name and location of the court where the motion or petition was filed:


              Docket or case number (if you know):
              Date of the court’s decision:
              Result (attach a copy of the court’s opinion or order, if available):
                Case
                Case 3:16-cr-00001
                     3:19-cv-00120 Document
                                    Document74
                                             1 Filed
                                               Filed on
                                                     on 03/20/19
                                                        03/20/19 in
                                                                  in TXSD
                                                                     TXSD Page
                                                                          Page 10
                                                                               10 of
                                                                                  of 13
                                                                                     13
AO 243 (Rev. 01/15)                                                                                                       Page 10

              (3) Did you receive a hearing on your motion, petition, or application?
                       Yes G          No G
              (4) Did you appeal from the denial of your motion, petition, or application?
                       Yes G          No G
              (5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
                       Yes G          No G
              (6) If your answer to Question (c)(4) is “Yes,” state:
              Name and location of the court where the appeal was filed:


              Docket or case number (if you know):
              Date of the court’s decision:
              Result (attach a copy of the court’s opinion or order, if available):



              (7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
              issue:




 13.     Is there any ground in this motion that you have not previously presented in some federal court? If so, which
         ground or grounds have not been presented, and state your reasons for not presenting them:
         The claim of ineffective assistance of counsel was presented in a different form to the Fifth Circuit Court of
         Appeals, which dismissed without prejudice. Such claims are properly initially presented in a Section 2255
         motion. Massaro v. United States, 538 U.S. 500 (2003).




 14.     Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for the
         you are challenging?       Yes G            No G
         If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding, and the
         issues raised.
                Case
                Case 3:16-cr-00001
                     3:19-cv-00120 Document
                                    Document74
                                             1 Filed
                                               Filed on
                                                     on 03/20/19
                                                        03/20/19 in
                                                                  in TXSD
                                                                     TXSD Page
                                                                          Page 11
                                                                               11 of
                                                                                  of 13
                                                                                     13
AO 243 (Rev. 01/15)                                                                                                     Page 11

 15.     Give the name and address, if known, of each attorney who represented you in the following stages of the
         you are challenging:
         (a) At the preliminary hearing:
         Sean R. Buckley, 770 South Post Oak Lane, Suite 620, Houston, Texas 77056

         (b) At the arraignment and plea:
         Same

         (c) At the trial:
         N/A

         (d) At sentencing:
         Same

         (e) On appeal:
         D. Craig Hughes, 7324 Southwest Freeway, Suite 1466, Houston, Texas 77074

         (f) In any post-conviction proceeding:
          Same as above

         (g) On appeal from any ruling against you in a post-conviction proceeding:
          Undetermined



 16.     Were you sentenced on more than one court of an indictment, or on more than one indictment, in the same court
         and at the same time?         Yes G           No G

 17.     Do you have any future sentence to serve after you complete the sentence for the judgment that you are
         challenging?            Yes G           No G
         (a) If so, give name and location of court that imposed the other sentence you will serve in the future:



         (b) Give the date the other sentence was imposed:
         (c) Give the length of the other sentence:
         (d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or
         sentence to be served in the future?          Yes G           No G


 18.     TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain
         why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*
        Motion is AEDPA timely.
                Case
                Case 3:16-cr-00001
                     3:19-cv-00120 Document
                                    Document74
                                             1 Filed
                                               Filed on
                                                     on 03/20/19
                                                        03/20/19 in
                                                                  in TXSD
                                                                     TXSD Page
                                                                          Page 12
                                                                               12 of
                                                                                  of 13
                                                                                     13
AO 243 (Rev. 01/15)                                                                                                 Page 12




     * The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) as contained in 28 U.S.C. § 2255,
     paragraph 6, provides in part that:
        A one-year period of limitation shall apply to a motion under this section. The limitation period shall run
        from the latest of –
            (1) the date on which the judgment of conviction became final;
            (2) the date on which the impediment to making a motion created by governmental action in violation of
            the Constitution or laws of the United States is removed, if the movant was prevented from making such a
            motion by such governmental action;
            (3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
            been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
            review; or
            (4) the date on which the facts supporting the claim or claims presented could have been discovered
            through the exercise of due diligence.
                 Case
                 Case 3:16-cr-00001
                      3:19-cv-00120 Document
                                     Document74
                                              1 Filed
                                                Filed on
                                                      on 03/20/19
                                                         03/20/19 in
                                                                   in TXSD
                                                                      TXSD Page
                                                                           Page 13
                                                                                13 of
                                                                                   of 13
                                                                                      13
AO 243 (Rev. 01/15)                                                                                                       Page 13

Therefore, movant asks that the Court grant the following relief:
 Vacate the sentence and conviction and abandon the plea. See also, Memornadum in Support at pp. 30-31.


or any other relief to which movant may be entitled.




                                                                       Signature of Attorney (if any)




I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Motion
under 28 U.S.C. § 2255 was placed in the prison mailing system on                                                            .
                                                                                          (month, date, year)




Executed (signed) on                                                   (date)




                                                                       Signature of Movant


If the person signing is not movant, state relationship to movant and explain why movant is not signing this motion.
 Attorney of Record




         Print                 Save As...             Add Attachment                                              Reset
